In an action to recover for the hire of plaintiff’s boat, judgment was entered in favor of respondent and against appellant for $5,869.40. Judgment modified on the facts by reducing the amount awarded to the plaintiff to the sum of $5,760.90. As so modified, the judgment is unanimously affirmed, without costs. Hire for services of the boat for the period of September 11, 1946, to October 8, 1946, both dates inclusive, was allowed as consisting of a period of twenty-nine days, whereas it embraces only twenty-eight days. This resulted in an excessive allowance to the extent of $90, plus the interest computed thereon from October 15, 1946, to April 3, 1950. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.